 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        JOHN SOMARAKIS,                                   CASE NO. C19-5036 RBL
 9
                               Plaintiff,                 ORDER GRANTING REMAND
10              v.

11      US BANK NATIONAL
        ASSOCIATION,
12
                               Defendant.
13

14
            THIS MATTER is before the Court on plaintiff’s Motion to Remand [Dkt. # 10]. Plaintiff
15
     Somarakis sued U.S. Bank in state court for violations of the FDCPA and the FCRA—claims
16
     over which this Court had original jurisdiction—as well as various state law claims, over which
17
     this Court had supplemental jurisdiction. 42 U.S.C. § 1367(a). All of the claims relate to and
18
     arise from Somarakis’s mortgage and U.S. Bank’s efforts to foreclose on its security. U.S. Bank
19
     timely and properly removed [Dkt. # 1] the case here, based on the federal claims. See 42 U.S.C.
20
     §§ 1331, 1441(a).
21
            Somarakis filed an amended complaint [Dkt. # 8] which deleted his federal claims, and
22
     moved to remand. He argues that the Court no longer has subject matter jurisdiction over his
23
     remaining state law claims.
24


     ORDER GRANTING REMAND - 1
 1          This position ignores the Court’s supplemental jurisdiction under 42 U.S.C. § 1367(a).

 2   The dismissal or deletion of the federal claims rises a question as to whether the Court should

 3   retain supplemental jurisdiction over a case properly removed here; it does not deprive this Court

 4   of subject matter jurisdiction:

 5          With respect to supplemental jurisdiction in particular, a federal court has subject-
            matter jurisdiction over specified state-law claims, which it may (or may not)
 6          choose to exercise. See §§ 1367(a), (c). A district court’s decision whether to
            exercise that jurisdiction after dismissing every claim over which it had original
 7          jurisdiction is purely discretionary. See § 1367 (c) (“The district courts may
            decline to exercise supplemental jurisdiction over a claim ... if ... the district court
 8          has dismissed all claims over which it has original jurisdiction”)[.]

 9   Carlsbad Technology, Inc. v HIF Bio, Inc., 556 U.S. 635, 638 (2009). Nevertheless, there is no

10   discernable reason for the Court to exercise its supplemental jurisdiction over a case that has

11   barely begun. U.S. Bank has not even responded to the Motion.

12          The Motion to Remand is GRANTED and this case is REMANDED to Clark County

13   Superior Court. The pending motions for a restraining order [Dkt. # 17] and for default [Dkt. #

14   21] are DENIED as moot.

15          IT IS SO ORDERED.

16          Dated this 14th day of February, 2019.



                                                            A
17

18
                                                            Ronald B. Leighton
19                                                          United States District Judge

20

21

22

23

24


     ORDER GRANTING REMAND - 2
